 
 
EMPLOYMENT AGREEMENT
 
 
This EMPLOYMENT AGREEMENT (this “Agreement”), is effective as of November 1,
2012, (the “Effective Date”), by and between Capital Group Holdings, Inc., a
Minnesota corporation, and Eric Click, an individual (the “Executive”).
 
WITNESSETH:
 
WHEREAS, the Company desires to continue to employ the Executive and the
Executive desires to continue to be so employed and to serve from and after the
Effective Date.
 
NOW, THEREFORE, in consideration of the foregoing and of the mutual promises and
covenants herein contained, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
1.           EMPLOYMENT
 
The Company agrees to continue to employ the Executive, and the Executive agrees
to continue to serve the Company, on the terms and conditions set forth herein.
 
2.           TERM
 
Subject to Section 5 hereof, the Executive’s employment under this Agreement
shall commence on the Effective Date and shall end on the date which is three
(3) years from the Effective Date (the “Initial Term”); provided that such term
shall be automatically extended for additional one-year periods, unless, not
later than 60 days prior to the expiration of the Initial Term (or any extension
thereof pursuant to this Section 2) either party hereto shall provide written
notice of its or his desire not to extend the term hereof to the other party
hereto.  As used herein, the term “Term” shall mean the Initial Term together
with each one-year extension.
 
3.           POSITION AND DUTIES
 
(a)           The Executive shall be duly appointed, effective on the Effective
Date, and shall thereafter during the Term, serve as Chief Operating Officer and
Chief Financial Officer of the Company.
 
As Chief Operating Officer and Chief Financial Officer, Executive shall perform
such duties and exercise such supervision and powers over and with regard to the
business of the Company customarily associated with such position, as well as
such duties and services required herein and as may be reasonably assigned to
him from time to time by the Board of Directors of the Company (the “Board”).
 
Executive shall perform such duties and exercise such supervision and powers
over and with regard to the business of the Company customarily associated with
such position, as well as such duties and services required herein and as may be
reasonably assigned to him from time to time by the Board.
 
The Executive shall perform his duties to the best of his ability and in a
diligent and proper manner.
 
(b)           Except during vacations and periods of illness, the Executive
shall, during the Term, devote all Executive’s business time (as opposed to
personal time) and attention to the performance of services for the Company and
its subsidiaries hereunder; provided, however, that the Executive shall be
permitted, to (i) to serve on the boards of the business enterprises on which he
is serving as of the Effective Date, (ii) serve on any board of any business
enterprise other than those referenced in clause (i) above, and (iii) serve on
any board of any non-profit organization.  Notwithstanding the foregoing, the
Corporate Governance Committee shall have the right, at any time during the
Term, to require that the Executive resign from Executive’s position on the
board or trusteeship of any for-profit organization, effective as soon as such
resignation may be properly effected under applicable law, and the charters,
by-laws or other governing documents of the applicable for-profit
organization.  On or before the Effective Date, the Executive shall provide the
Corporate Governance Committee with a list of the boards and committees on which
she is serving as of the Effective Date.
 
4.           COMPENSATION AND RELATED MATTERS
 
(a)           Salary.
 
i.           During the Term, the Company shall pay to the Executive a Base
Salary at a rate of not less than $150,000 per annum, payable in accordance with
the usual payroll practices of the Company, but not less frequently than
bi-weekly.  The Executive’s base salary may be increased from time to time by
the Compensation Committee of the Board (the “Committee”) and, if so increased,
shall not thereafter be decreased during the Term.  As used herein, “Base
Salary” means the Executive’s initial salary hereunder as the same may be
increased during the Term.
 
ii.           Executive’s Base Salary shall be increased by 10% per year during
the Term of this Agreement so long as the following two conditions are met:  (1)
Annual net income meets or exceeds the previous year’s annual net income; and
(2) gross sales meets or exceeds the previous year’s gross sales.
 
 Notwithstanding anything in this Agreement to the contrary, the Executive shall
not be entitled to assert that any breach of this Section 4(a)(ii) constitutes
grounds for the Executive’s termination of Executive’s employment for “Good
Reason” (as defined below).
 
(b)           Bonus Compensation.
 
i.           Annual Bonus.  Executive shall earn an “Annual Bonus” of no less
than 3% of the annual net income of the Company.  The annual bonus may be paid
in cash, restricted shares of common stock of Capital Group Holdings, Inc. or a
combination of both at the discretion of the Executive.
 
ii.           Signing Bonus.  Executive shall be entitled to, and shall have
earned, and shall be owed by the Company, a signing bonus of $25,000 as of the
date of execution of this Agreement.  However, the signing bonus shall not vest
until such time as the funds are delivered to Executive.
 
(c)           Vacations.                      During the Term, Executive shall
be entitled to the number of days of paid time off (“PTO”) in each fiscal year
determined in accordance with the Company’s PTO policies.  During the first year
of this Agreement, Executive shall receive 20 days vacation and 5 sick
days.  Following the completion of the 2nd year of this Agreement, Executive’s
vacation days shall be increased to 30 days.
 
(d)           Benefit Plans.                                Executive will be
entitled to the Company’s standard benefit plans.
 
5.           TERMINATION
 
The Executive’s employment hereunder and the Term may be terminated under the
following circumstances:
 
(a) Death.  The Executive’s employment hereunder shall terminate upon
Executive’s death.  In the case of any such termination upon death, the
Executive’s estate shall be entitled to the payments and benefits described in
Section 6(a).
 
(b) Disability.  If the Executive is unable to timely and regularly perform
Executive’s duties hereunder due to physical or mental illness, injury or
incapacity, as determined by the Board in good faith based on medical evidence
acceptable to it (a “Disability”), and such Disability continues for a period of
six consecutive months, then the Company may terminate the Executive’s
employment hereunder.  A return to work for less than 30 consecutive days during
any period of Disability shall not be deemed to interrupt the running of (and
shall be included in) the aforementioned six-month period.  In the case of any
such termination by the Board on account of Disability, the Executive shall be
entitled to the payments and benefits described in Section 6(a).

(c) Termination by the Company for Cause.  The Company may terminate the
Executive’s employment hereunder at any time for Cause.  For purposes of this
Agreement, “Cause” shall mean a termination of employment of the Executive by
the Company due to: (i) the commission by the Executive of an intentional act of
fraud or embezzlement against the Company or any of its subsidiaries or the
conviction of the Executive in a court of law, or guilty  plea, of any charge
involving an intentional act of fraud or embezzlement (including the willful and
unauthorized disclosure of information of the Company or any of its subsidiaries
which the Executive knows or should know to be material, confidential and
proprietary to the Company or any of its subsidiaries, which results, or could
reasonably have been expected to result, in material financial loss to the
Company or any of its subsidiaries), (ii) the conviction of the Executive in a
court of law, or guilty plea, to a felony charge, (iii) the willful misconduct
of the Executive as an employee of the Company or any of its subsidiaries which
is reasonably likely to result in injury or financial loss to (I) the Company or
(II) to any subsidiaries of the Company, which injury or loss is material to the
Company taken as a whole, (iv) the willful failure of the Executive to render
services to the Company or any of its subsidiaries in accordance with the
Executive’s employment, which failure amounts to a material neglect of the
Executive’s duties to the Company and does not result from physical illness,
injury or incapacity, and which failure is not cured promptly after adequate
notice of such failure and a reasonably detailed explanation has been presented
by the Company to the Executive, or (v) a material breach of any of the
covenants hereof by the Executive, which breach is not cured, if curable, within
30 days after a written notice of such breach is delivered to the
Executive.  The Executive shall not be deemed to have been terminated for Cause
unless the Company shall have given or delivered to the Executive (1) reasonable
notice setting forth the basis for termination for Cause, and (2) a reasonable
opportunity for the Executive, together with Executive’s counsel, to request
reconsideration by and be heard before the Board, provided; however, that such
notice and opportunity to be heard shall not be required by the Board.
 
For purposes of determining whether the Executive was given “reasonable notice”
and “reasonable opportunity to be heard” in connection with any determination by
the Board as to whether Cause exists, 14 business days’ notice of the Board
meeting shall be deemed to constitute “reasonable notice” (without prejudice to
the determination of whether some other period would also constitute “reasonable
notice”), and the opportunity for the Executive and Executive’s counsel to
present arguments to the Board at such meeting as to why the Executive believes
that no Cause exists shall constitute “reasonable opportunity to be heard”
(without prejudice to the determination of whether some other forum or method
would also constitute a “reasonable opportunity to be heard”).  For purposes of
this Agreement, no act, or failure to act, on the Executive’s part shall be
deemed “willful” unless done, or omitted to be done, by the Executive not in
good faith and without reasonable belief that the Executive’s action or omission
was in the best interest of the Company.
 
In the case of any such termination for Cause, Executive shall be entitled to
the payments and benefits described in Section 6(b).
 
(d)           Termination by the Executive Without Good Reason. The Executive
may at any time terminate Executive’s employment hereunder without Good Reason;
provided that the Executive will be required to give the Company at least 90
days’ advance written notice of a resignation without Good Reason.
 
In the case of any such termination without Good Reason, Executive shall be
entitled to the payments and benefits described in Section 6(b).
 
(e)           Termination by the Executive for Good Reason.  The Executive may
voluntarily terminate Executive’s employment hereunder at any time for Good
Reason.  For purposes of this Agreement, “Good Reason” shall mean (i) a material
breach by the Company of this Agreement; (ii) the assignment to the Executive
without Executive’s consent by the Company of duties materially and adversely
inconsistent with the Executive’s position, duties or responsibilities as in
effect immediately after the Effective Date, including, but not limited to, any
material reduction in such position, duties or responsibilities, or a change in
the Executive’s title or office, as then in effect, or any removal of the
Executive from any of such positions, titles or offices, or any failure to elect
or reelect the Executive as a member of the Board or any removal of the
Executive as such a member, except in connection with the termination of
Executive’s employment pursuant to any of subsections 5(a), 5(b) 5(c), or 5(d)
hereof; or (iii) the relocation of the Company’s headquarters to a place more
than 50 miles from its location as of the Effective Date without the approval of
the Executive.
 
In the case of any such termination by the Executive for Good Reason, Executive
shall be entitled to the payments and benefits described in Section 6(c).
 
(f)           Termination by the Company without Cause.  Termination of this
Agreement by Company without cause is a breach  this Agreement.
 
In the case of any such termination, Executive shall be entitled to the payments
and benefits described in Section 6(d).
 
(g)           Notice of Termination.  Any termination of the Executive’s
employment hereunder, by the Company or by the Executive (other than termination
pursuant to subsection 5(a) hereof), shall be communicated by written “Notice of
Termination” to the other party hereto.  For purposes of this Agreement, a
“Notice of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon.
 
(h)           Opt Out Provisions.
 
In the event of any “Change of Control” of Capital Group Holdings, Inc.,
Executive may cancel this Agreement in its entirety with six months prior
written notice to the Company.  Upon exercise of this section 5(h)(i), Executive
shall be entitled to compensation as set for in Section 6(c) below.  A "Change
in Control" shall mean the occurrence of any of the following events:


1.           Approval by stockholders of the company of (a) any consolidation or
merger of the company in which the company is not the continuing or surviving
corporation or pursuant to which shares of stock of the company would be
converted into cash, securities or other property, other than a consolidation or
merger of the company in which holders of its common stock immediately prior to
the consolidation or merger have substantially the same proportionate ownership
of common stock of the surviving corporation immediately after the consolidation
or merger as immediately before, or (b) a sale, lease, exchange or other
transfer (in one transaction or a series of related transactions) of all or
substantially all the assets of the company;


2.           a change in the majority of members of the board within a 24-month
period unless the election or nomination for election by the Company
stockholders of each new director was approved at a vote of two thirds of the
directors then still in office who were in office at the beginning of the 24
month period;


3.            either (A) receipt by the company of a report on schedule 13D, or
an amendment to such a report, filed with the Securities and Exchange Commission
("SEC") pursuant to section 13(d) of the Securities Exchange Act of 1934 (the
"1934 Act") disclosing that any person, group, corporation or other entity (a
"Person") is the beneficial owner, directly or indirectly, of 20% or more of the
outstanding stock of the company or (B) actual knowledge by the company of
facts, on the basis of which any person is required to file such a report on
schedule 13D, or an amendment to such a report, with the SEC (or would be
required to file such a report or amendment upon the lapse of the applicable
period of time Specified in Section 13(d) Of the 1934 Act) disclosing that such
a person is the beneficial owner, directly or indirectly, of 20% or more of the
outstanding stock of the company;


4.           purchase by any person (as defined in section 13 (d) of the 1934
act), corporation or other entity, other than the company or a wholly owned
subsidiary of the company, of shares pursuant to a tender or exchange offer, to
acquire any stock of the company (or securities convertible into stock) for
cash, securities or any other consideration provided that, after consummation of
the offer, such person, group, corporation or other entity is the beneficial
owner (as defined in rule 13d-3 under And 1934 Act), directly or indirectly, Of
20% or More of the Outstanding Stock of the Company (calculated as provided in
paragraph (d) of Rule 13d-3 under the 1934 act in the case of rights to acquire
stock);


5.           the Company combines with another company and is the surviving
corporation but, immediately after the combination, the shareholders of the
company immediately prior to the combination do not hold, directly or
indirectly, more than 50% of the Voting Stock of the combined company (there
being excluded from the number of shares held by such shareholders, but not from
the Voting Stock of the combined company, any shares received by affiliates (as
defined in the rules of the Securities and Exchange Commission) of such other
company in exchange for stock of such other company).
6.           COMPENSATION UPON TERMINATION


(a)           Termination by Death or Disability.  If the Executive’s employment
hereunder terminates pursuant to subsections 5(a) (Death) or 5(b) (Disability),
the Executive or Executive’s estate (as the case may be) shall be entitled to
receive:


(i) a lump sum payment on the date of such termination equal to the amount of
any earned, but unpaid Base Salary through the date of such termination; and


(ii) an additional lump sum payment not later than thirty (30) days following
such termination equal to (a) two times Base Salary, and (b) the amount of any
unreimbursed business expenses properly incurred by the Executive in accordance
with Company policy prior to the date of the Executive’s termination.


In addition, the Executive or Executive’s estate, as the case may be, shall be
entitled to receive the Annual Bonus for the Fiscal Year in which such
termination occurs, as if the Executive had remained in the employ of the
Company through the end of such Fiscal Year.  Such Annual Bonus to be paid as
and when bonuses are paid to the other senior executives of the Company.  In
addition, for a period of 24 months after such termination, the Executive
(unless the termination is the result of the Executive’s death) and Executive’s
eligible dependents shall, to the extent permitted under the applicable plans of
the Company as in effect on the date of such termination be eligible to continue
to participate in the medical, life, dental and disability insurance coverage
provided to employees at the Company’s expense; provided, however, that after
such termination the Executive shall continue to pay premiums in respect to such
coverage to the same extent that the Executive was paying such premiums
immediately prior to such termination.


(b)           Termination by the Company for Cause; or
 
Termination by the Executive Without Good Reason.
 
If the Executive’s employment is terminated by the Company pursuant to
subsection 5(c) (for Cause) or by the Executive under subsection 5(d) (without
Good Reason), the Executive shall be entitled to receive:
 
(i) a lump sum payment on the date of such termination equal to the amount of
any earned, but unpaid Base Salary through the date of such termination;
 
(ii) an additional lump sum payment not later than thirty (30) days following
such termination for reimbursement of any unreimbursed business expenses
properly incurred by the Executive in accordance with Company policy prior to
the date of the Executive’s termination;
 
(iii) any earned but unpaid Annual Bonus not later than thirty (30) days
following such termination;
 
(iv) If the Executive’s employment is terminated at any time after the date
which is six (6) months from the date of this agreement, an additional lump sum
payment equal to Executive’s Base Salary for the year of such termination.
 
The Executive shall have no further rights to any compensation or other benefits
under this Agreement.
 
(c)           Termination by the Executive for Good Reason.
 
If the Executive’s employment is terminated by the Executive pursuant to
subsection 5(e) (for Good Reason) or pursuant to subsection 5(h) (Opt Out
Provisions), then the Executive shall be entitled to receive:
 
(i) a lump sum payment on the date of such termination equal to the amount of
any earned, but unpaid Base Salary through the date of such termination;
 
(ii) an additional lump sum payment not later than thirty (30) days following
such termination for reimbursement of any unreimbursed business expenses
properly incurred by the Executive in accordance with Company policy prior to
the date of the Executive’s termination;
 
(iii) any earned but unpaid Annual Bonus not later than thirty (30) days
following such termination;
 
(iv) an additional lump sum payment equal to twice (2x) the Executive’s Base
Salary for the year of such termination;
 
(v)  such number of restricted shares of the Company’s common stock equal to 5%
of the issued and outstanding shares of common stock as of the date of
termination (“Termination Shares”).  The Termination Shares shall be subject to
anti-dilution provisions for a period of 24 months from the date of termination.
 
           The Executive shall have no further rights to any compensation or
other benefits under this Agreement.
 
(d)           Termination by the Company without Cause.
 
If the Executive’s employment is terminated by the Company Without Cause under
subsection 5(d) (without cause), the Executive shall be entitled to receive:
 
(i) a lump sum payment on the date of such termination equal to the amount of
any earned, but unpaid Base Salary through the date of such termination;
 
(ii) an additional lump sum payment not later than thirty (30) days following
such termination for reimbursement of any unreimbursed business expenses
properly incurred by the Executive in accordance with Company policy prior to
the date of the Executive’s termination;
 
(iii) any earned but unpaid Annual Bonus not later than thirty (30) days
following such termination;
 
(iv) an additional lump sum payment equal to twice (2x) the Executive’s Base
Salary for the year of such termination;
 
(v)  such number of restricted shares of the Company’s common stock equal to 5%
of the issued and outstanding shares of common stock as of the date of
termination (“Termination Shares”).  The Termination Shares shall be subject to
anti-dilution provisions for a period of 24 months from the date of termination.
 
(vi) such other damages available Executive for Company’s breach of this
Agreement.
 
(e)           Expiration of the Employment Term.  In the event that the Company
or the Executive elects not to extend the Term as provided in Section 2 hereof,
the Executive’s employment shall be terminated upon the expiration of the Term,
and the provisions of this Agreement shall cease to apply effective as of such
expiration, and the Executive shall be entitled to receive only the following:
 
(i) any accrued but unpaid Base Salary through the date of termination;
 
(ii) reimbursement of any unreimbursed business expenses properly incurred by
the Executive in accordance with Company policy prior to the date of
termination; and
 
(iii) any earned but unpaid Annual Bonus.
 
The Executive shall thereafter receive no other compensation or benefits, other
than pursuant to the terms of the plans, policies and practices of the Company;
provided, however, that the Executive shall not be entitled to any payments or
benefits under any separately stated severance plan, policy or program of the
Company.
 
7.           INDEMNIFICATION AND INSURANCE
 
During the Term and thereafter, the Executive shall be entitled to
indemnification to the fullest extent permitted in accordance with the By-Laws
and/or charters or other formation and governing documents of the Company and
its subsidiaries and affiliates and as provided under the terms of the Company’s
directors and officers liability and (if applicable) fiduciary liability
insurance policies (the “Policies”), as the Policies may be amended from time to
time, or any successor policy, provided, that any such policy shall have terms
that are, in the aggregate, no less favorable than the terms of the relevant
policy in effect on the Effective Date.  If at any time the Company’s Board of
Directors or a committee thereof approves a form of indemnification agreement
for use with the Company’s directors or officers, then the Company shall enter
into an indemnification agreement with the Executive containing the same terms
and conditions as are contained in such form of indemnification agreement.
 
8.           TAXES
 
Except as otherwise provided in Section 7 of this Agreement, the Company shall
withhold from all amounts payable under this Agreement all federal, state, local
and other taxes required by law to be withheld with respect to such payments.
 
9.           CONFIDENTIALITY AND NON-SOLICITATION
 
(a)           The Executive acknowledges that the information, observations and
data obtained by Executive’s while employed by the Company concerning the
business or affairs of the Company and its subsidiaries and affiliates which are
not available to the public, customers, suppliers and competitors of the Company
which are in the nature of trade secrets, are proprietary or the disclosure of
which could reasonably be expected to cause a financial loss to the Company, or
otherwise have an adverse effect on the Company (“Confidential Information”) are
the property of the Company or such subsidiary or affiliate.  Therefore, the
Executive agrees that, except as required by law or the rules of any national
securities exchange, she shall not disclose to any unauthorized person or use
for Executive’s own account any Confidential Information without the prior
written consent of the Board, unless and to the extent that any of the
aforementioned matters becomes generally known to the public or is ascertainable
from public or published information and is available for use by the public
other than as a result of the Executive’s acts or omissions to act.  The
Executive shall deliver to the Company any time the Company may request in
writing, all copies of all memoranda, notes, plans, records, reports, computer
tapes and software and other documents and data, or the portions thereof, that
contain the Confidential Information, which she may then possess or have under
Executive’s control.
 
During the Term and for 6 months thereafter, the Executive shall not either
directly or indirectly through another entity, (i) induce or attempt to induce
any management or other key employees of the Company or its subsidiaries or
affiliates to leave the employ of the Company or such subsidiary or affiliate,
or in any way interfere with the relationship between the Company or its
subsidiaries or affiliates and any such employee, or (ii) hire any person who
was a management or other key employee of the Company or its subsidiaries or
affiliates at any time during the Executive’s employment with the Company.
 
(b)           If, at the time of enforcement of this Section, a court shall hold
that the duration, scope or area restrictions stated herein are unreasonable
under circumstances then existing, the parties agree that the maximum duration,
scope or area reasonable under such circumstances, if less, shall be substituted
for the stated duration, scope or area and that the court or arbitrator shall be
allowed to revise the restrictions contained herein to cover, if less, the
maximum period, scope and area permitted by law.
 
(c)           In the event of the breach or a threatened breach by the Executive
of any of the provisions of this Section, the Company, in addition and
supplementary to other rights and remedies existing in its favor, may apply to
any court of law or equity of competent jurisdiction for specific performance or
injunctive or other relief in order to enforce or prevent any violations of the
provisions hereof (without posting a bond or other security).
 
10.           SUCCESSORS; BINDING AGREEMENT
 
(a)           This Agreement shall be binding upon and inure to the benefit of
the Company and any successor of the Company, including, any corporation
acquiring directly or indirectly all or substantially all of the Common Stock,
business or assets of the Company, whether by merger, restructuring,
reorganization, consolidation, sale or otherwise (and such successor shall
thereafter be deemed the “Company” for the purposes of this Agreement).  Each of
the Company’s subsidiaries is hereby acknowledged to be a third-party
beneficiary with respect to the provisions of Section 9 hereof and shall be
entitled to enforce such provisions as if it were a party hereto.
 
(b)           This Agreement and all rights of the Executive hereunder shall
inure to the benefit of and be enforceable by the Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.  In the event of the Executive’s death or of a judicial
determination of Executive’s incompetence, reference in this Agreement to the
Executive shall be deemed to refer, as appropriate, to Executive’s beneficiary,
estate or other legal representative.
 
11.           NO MITIGATION; NO OFFSET
 
The Company agrees that, subsequent to the Executive’s termination of employment
by the Company, the Executive is not required to seek other employment or to
attempt in any way to reduce any amounts payable to Executive’s due under this
Agreement, and that the amount of any payment that the Company is obligated to
make to the Executive shall not be reduced by any compensation earned by the
Executive as the result of employment by another employer, by retirement
benefits, by offset against any amount claimed to be owed by the Executive to
the Company, or otherwise.
 
12.           NOTICE
 
For the purposes of this Agreement, notices, demands and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when hand delivered or (unless otherwise
specified) when mailed by United States certified mail, return receipt
requested, postage prepaid, addressed as follows:
 
If to the Executive:
 
Address:                      __________________________________________________


__________________________________________________


If to the Company:
 
Capital Group Holdings, Inc.,
16624 North 90th Street, Suite 200
Scottsdale, AZ 85260


or to such other address as any party may have furnished to the others in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.
 
13.           SURVIVORSHIP
 
The respective rights and obligations of the parties hereunder shall survive any
termination of this Agreement to the extent necessary to the intended
preservation of such rights and obligations.
 
14.           REPRESENTATIONS AND WARRANTIES
 
(a)           The Company represents and warrants that (i) it is fully
authorized and empowered to enter into this Agreement and that the Board has
approved the terms of this Agreement, (ii) the execution of this Agreement and
the performance of its obligations under this Agreement will not violate or
result in a breach of the terms of any material agreement to which the Company
is a party or by which it is bound, (iii) no approval by any governmental
authority or body is required for it to enter into this Agreement, and (iv) the
Agreement is valid, binding and enforceable against the Company in accordance
with its terms.
 
(b)           The Executive hereby represents to the Company that the execution
and delivery of this Agreement by the Executive and the Company, and the
performance by the Executive of the Executive’s duties hereunder, shall not
constitute a breach of, or otherwise contravene, the terms of any employment or
other agreement to which the Executive is a party or otherwise bound.
 
15.           MISCELLANEOUS
 
The parties hereto agree that this Agreement contains the entire understanding
and agreement between them, and supersedes all prior understandings and
agreements between the parties respecting the employment by the Company of the
Executive, and that the provisions of this Agreement may not be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing signed by the parties hereto.  No waiver by either party hereto at any
time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.  No agreements or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not set forth expressly in this
Agreement.  The validity, interpretations, construction and performance of this
Agreement shall be governed by the laws of the State of Nevada without giving
effect to conflict of laws principles.  The parties hereby consent to the
jurisdiction of the state and federal courts located within the State of
Arizona.  Any legal action, mediation or arbitration shall be held in Maricopa
County, State of Arizona.
 
16.           VALIDITY
 
The invalidity or unenforceability of any provision or provisions of this
Agreement shall not affect the validity or enforceability of any other provision
or provisions of this Agreement, which shall remain in full force and effect.
 
17.           OWNERSHIP.
 
Company shall solely own and have exclusive worldwide right, title and interest
in to all the work performed by Executive (relating to only those items related
to the business the Company is engaged), and in all United States and foreign
trademarks, service marks, copyrights, patents, trade secrets, and all other
intellectual property rights (collectively “Intellectual Property Rights”)
relating thereto.  No license, ownership or other interest of any kind in the
Work is granted directly or indirectly to Contractor.  In the event this
Agreement is terminated for any reason prior to the completion of all of the
Term, Company shall still exclusively own all rights in the work and other work
in process related thereto, and in all Intellectual Property Rights related
thereto.
 
18.           ASSIGNMENT.
 
All work performed by Executive (relating to only those items related to the
business the Company is engaged), and all written, graphic and/or machine
readable materials, documentation, designs, models, drawings, inventions,
know-how, software code and tools, algorithms, libraries, routines, deliverables
and other items created or produced by Executive hereunder (collectively
“Related Materials”) are commissioned at Company’s request and direction and
shall be considered a “work-made-for-hire” under the copyright laws of the
United States.  To the extent that any of the work performed by Executive and/or
Related Materials are not considered a “work-made-for-hire,” Executive hereby
irrevocably assigns and transfers to Company all right, title and interest
worldwide in and to the work performed by Executive and Related Materials,
whether or not patentable or copyrighted, made or conceived or reduced to
practice, and to all Intellectual Property Rights related thereto.  In addition,
Executive hereby irrevocably waive any right to assert any moral rights against
Company or any third party with respect to the work performed by Executive,
Related Materials, and/or to any Intellectual Property Rights related thereto.
 
19.           COUNTERPARTS
 
This Agreement may be executed in one or more counterparts (and by facsimile),
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and the year first above written.
 
Capital Group Holdings, Inc.,
a Minnesota corporation
 
 
______________________________________
By:  Erik Cooper
Its:   President
 
Executive
 
 
 
_______________________________________
Eric Click



 